Citation Nr: 1018620	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received, 
and if so whether service connection may be granted.

2. Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received, and if so whether service connection may be 
granted.  

3. Whether new and material evidence to reopen a claim for 
service connection for a prostate disorder has been received.

4. Entitlement to an effective date prior to October 17, 
2003, for the granting of service connection for left 
testicular and cord pain.

5. Entitlement to service connection for gastritis.

6. Entitlement to service connection for diverticulitis.

7. Entitlement to service connection for a left shoulder 
disability.

8. Entitlement to an initial rating in excess of 10 percent 
for left testicular and cord pain.

9. Entitlement to an initial rating in excess of 10 percent 
for bilateral hernia surgical scarring.

10. Entitlement to a compensable rating for bilateral hernia 
post-surgical residuals.

11. Entitlement to a compensable rating for a right ring 
finger disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to October 
1978.

This appeal to the Board of Veterans Appeals arises from a 
July 2004 rating action that denied service connection for 
back and left knee disabilities, and a prostate disorder, on 
the grounds that new and material evidence to reopen the 
claims had not been received.  That rating decision also 
denied service connection for gastritis, diverticulitis, and 
a left shoulder disability, and denied compensable ratings 
for bilateral hernia post-surgical residuals and a right ring 
finger disability.  Finally, the action granted service 
connection for left testicular and cord pain and assigned an 
initial 10 percent rating therefore from 17 October 2003.  

The Veteran appealed the effective date of the grant of 
service connection as well as the initial 10 percent rating 
assigned for the left testicular and cord pain, claiming an 
earlier effective date (EED) and a higher rating.

By a decision of July 2006, the Board denied service 
connection for diverticulitis and a left shoulder disability; 
compensable ratings for bilateral hernia post-surgical 
residuals and a right ring finger disability; and initial 
ratings in excess of 10 percent each for left testicular and 
cord pain and for bilateral hernia surgical scarring, and 
remanded the claims for service connection for back and left 
knee disabilities and a prostate disorder on the basis of new 
and material evidence and service connection for gastritis to 
the RO for further development of the evidence and for due 
process development.  Subsequently, the Veteran appealed the 
denied service connection and higher rating issues to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.

By a September 2007 Order, the Court vacated the Board's July 
2006 decision that denied service connection for 
diverticulitis and a left shoulder disability; compensable 
ratings for bilateral hernia post-surgical residuals and a 
right ring finger disability; and initial ratings in excess 
of 10 percent each for left testicular and cord pain and for 
bilateral hernia surgical scarring, and remanded the matters 
to the Board for compliance with the instructions contained 
in a September 2007 Amended Joint Motion to Vacate and Remand 
the Board Decision of the appellant and the VA Secretary.

Upon receipt of the action by the Court, the Board, in 
December 2007, remanded the issues that had been reversed by 
the Court.  The claim was again remanded in November 2008.  
The claim has since been returned to the Board for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
disorder, a left knee disorder, gastritis, diverticulitis, 
and a left shoulder disorder as well as whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a prostate disorder, 
and entitlement to higher ratings for a left testicular 
disorder, a bilateral hernia disorder, bilateral hernia 
surgical residuals and for a right finger disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In November 1979, the RO denied the Veteran's claim for 
service connection for a back disorder and a bilateral knee 
disorder, and he was informed of the denial in December 1979.  
The Veteran did not appeal.

2.  In August 1980, the Veteran sought to reopen his claim 
for his left knee.  In October 1980, the RO sent a letter 
determination to the Veteran denying his claim.  The Veteran 
did not appeal. 

3.  In January 1998, the Veteran sought service connection 
for a left knee disorder.  In August 1988, he was informed by 
a letter determination that new and material evidence was 
necessary to reopen the claim.  The Veteran did not appeal 
the determination. 

4.  Evidence received since the November 1979 decision for 
service connection for a back disorder and since August 1988 
for a left knee disorder relates to an unestablished fact 
necessary to support the claims and raises a reasonable 
possibility of substantiating the claims.

5.  In a November 1979 decision, the RO denied the Veteran's 
claim of entitlement to service connection for a testicle 
condition.  

6.  A claim for entitlement to service connection for a 
testicle condition was received on October 17, 2003.  

7.  In a July 2004 decision, the RO granted service 
connection for left testicular and cord pain, assigning an 
effective date of October 17, 2003.   


CONCLUSIONS OF LAW

1.  The November 1979 RO decision is final. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
RO's November 1979 decision, and the claim for service 
connection for a back disorder is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The August 1988 letter determination denying reopening of 
a claim for a left knee disorder is final. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  New and material evidence has been received since the 
RO's August 1988 letter determination, and the claim for 
service connection for a left knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  An effective date prior to October 17, 2003 for service-
connected left testicular and cord pain is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As the Board is reopening the claims for service connection 
noted below, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning the attempt to reopen this claim.  

As to the earlier effective date issue decided below, the 
Veteran is appealing the effective date assignment following 
the original grant of service connection for the disability 
at issue.  His filing of a notice of disagreement as to the 
October 2003 effective date assignment does not trigger 
additional notice obligations under 38 U.S.C.A.  § 5103(a).  
38 C.F.R. § 3.159(b)(3) (2009).

Further, no VCAA notice is necessary in this case because, 
the outcome of the earlier effective date claim depends 
exclusively on documents which are already contained in the 
Veteran's VA claims folder.  The Court has held that a 
Veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him with VCAA notice of 
the laws and regulations governing effective dates, if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of this case.

In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  As to the duty to assist, in general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  As noted above, the outcome of this earlier effective 
date claim rests with evidence which is already in the claims 
folder, which will be discussed below.

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  In short, the Board believes that the Veteran's 
earlier effective date claim was properly developed for 
appellate purposes.  Further development would be a useless 
exercise.  Accordingly, the Board will proceed to a decision 
on the merits.

New and Material Evidence 

In a November 1979 rating decision, the RO denied the 
Veteran's initial claim of service connection for a low back 
disorder and a knee disorder.  The basis of the denials for 
both the issues was that there was inservice treatment but 
that there was no showing that the current left knee disorder 
was incurred in or aggravated by service and that the back 
disorder was a developmental disorder, with no showing of a 
relationship between service and any current disorder.   The 
Veteran was notified of this decision and of his appellate 
rights by a letter dated in December 1979.  He did not 
appeal.  This decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.1100.

In August 1980, the Veteran sought to reopen his claim for 
his left knee.  In October 1980, the RO sent a letter 
determination to the Veteran denying his claim.  The Veteran 
did not appeal.  In January 1998, the Veteran sought service 
connection for a left knee disorder.  In August 1988, he was 
informed by a letter determination that new and material 
evidence was necessary to reopen the claim.  The Veteran did 
not appeal the determination. 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record regarding the Veteran's low 
back disorder at the time of the November 1979 rating 
decision consisted of the Veteran's service treatment records 
showing treatment for low back pain after falling off his 
motorcycle and he was diagnosed with low back muscle trauma.  
VA medical records showed on VA examination in August 1979 
normal range of motion of the back and no spasms or 
tenderness.  X-rays showed no significant abnormalities 
except for transitional lumbar vertebra.  The diagnosis was, 
congenital transitional vertebra, lumbar spine.  

The RO determined that service connection for the Veteran's 
low back was not warranted.  The RO found that service 
connection was not warranted for a low back disorder because 
it was a constitutional or developmental abnormality.  

Evidence related to the low back disorder since the November 
1979 rating decision consists of VA outpatient treatment 
records, VA examination reports, and private medical records.  
Among this evidence is a November 2005 letter from a private 
examiner.  He stated that he has been treating the Veteran 
since August 2003 from several disorders, including a lumbar 
spine disorder.  The physician reported that the Veteran had 
an injury in jump school in service and during a military 
football game.  He indicated that these activities directly 
relate to many or his present health problems.  The evidence 
associates "many" of the Veteran's disorders with inservice 
activities, i.e. parachute jumping and participation in a 
football game.  Among the disorders listed was a low back 
disorder.   This evidence is new and it is also material 
because it relates to an unestablished fact necessary to 
substantiate the claim--a relationship with service--and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to the November 1979 decision is new and material 
and serves to reopen the Veteran's claim for service 
connection for a low back disorder.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  

The relevant evidence of record regarding the Veteran's left 
knee disorder at the time of the November 1979 rating 
decision consisted of the Veteran's service treatment records 
showing treatment for knee pain in 1976, and that he reported 
having injured his left knee in 1972 during airborne 
training.  The diagnosis was, pain bilateral patella, 
possible arthritis.  VA medical records showed on VA 
examination in August 1979, range of motion was to 140 
degrees.  X-rays showed bipartite patella, and the diagnosis 
was, chondromalacia left knee with mild internal derangement 
with congenital bipartite patella.  

The RO determined that service connection for the Veteran's 
left knee was not warranted.  The RO found that service 
connection was not warranted for a knee disorder since it was 
not incurred in or aggravated by service.  The last final 
denial on this issue was rendered in August 1988 after the RO 
informed the Veteran that new and material evidence was 
necessary to reopen the claim.  

Evidence related to the left knee disorder since the last 
final rating decision consists of VA outpatient treatment 
records, VA examination reports, and private medical records.  
Among this evidence is a November 2005 letter from a private 
examiner.  He stated that he has been treating the Veteran 
since August 2003 from several disorders, including a chronic 
arthritis of the left knee.  The physician reported that the 
Veteran had an injury in jump school in service and during a 
military football game.  He indicated that these activities 
directly relate to many or his present health problems.  The 
evidence associates "many" of the Veteran's disorders with 
inservice activities, i.e. parachute jumping and 
participation in a football game.  Among the disorders listed 
was a left knee disorder.  Additionally there is in the file 
a September 2005 letter from a private examiner who reported 
that the Veteran injured his left knee in jump school and 
that has symptoms since that time.  He opined that the 
injuries to the left knee are directly related to the 
Veteran's military service.  This evidence is new and it is 
also material because it relates to an unestablished fact 
necessary to substantiate the claim-- a relationship with 
service--and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to the August 1988 decision is new and material 
and serves to reopen the Veteran's claim for service 
connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  

Earlier Effective Date

Section 5110(a), title 38, United States Code, provides that  
"[u]nless specifically provided otherwise in this chapter,  
the effective date of an award based on an original claim, a  
claim reopened after final disallowance . . . shall be fixed  
in accordance with the facts found, but shall not be earlier  
than the date of receipt of application therefor."  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date of service connection "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  When an application for disability 
compensation is received within one year of the date of the 
Veteran's discharge or release from service, the effective 
date of such award shall be the day following the Veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West  
2002); 38 C.F.R. § 3.151(a) (2009).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v.  Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p),  3.155(a) (2007).  
An informal claim must be written, see Rodriguez v. West, 189 
F. 3d. 1351 (Fed. Cir. 1999), and it must identify the 
benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App.  
196, 199-200 (1992), some intent on the part of the Veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v.  
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir.  
2004).

If a decision by the RO or the Board goes unappealed, such is 
final.  A final and binding decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R.  § 3.105 
of this part.  The Veteran has not alleged CUE in any 
previous decision. 
 
The RO denied service connection for a testicle condition in 
November 1979 and so informed the Veteran in December 1979.  
The Veteran did not appeal and that decision became final.  

On October 17, 2003, the Veteran claimed service connection 
for left testicle pain.  In July 2004, the RO granted service 
connection for left testicular and cord pain and assigned a 
10 percent evaluation effective from October 17, 2003. 

In his August 2004 notice of disagreement, the Veteran 
specifically stated that he wished to appeal the effective 
date assigned for the grant of service connection for the 
left testicular and cord pain.  He asserted that the 
effective date should be earlier. 

The Board has determined that an effective date prior to 
October 17, 2003 is not warranted.  The Board has determined 
that the prior rating decision in November 1979 is final in 
the absence of an appeal by the Veteran.  The rating decision 
is dated in November 1979, and it became final absent an 
appeal by the Veteran within the appropriate period.  The 
Board has reviewed the record since the final denial.  While 
he submitted letters requesting benefits since that time, 
including a claim for prostate problems, and scarring, none 
refer to the left testicular disorder.  The next 
communication from the Veteran regarding his testicular pain 
was received by the RO on October 17, 2003.  Under the law, 
the Board finds that the  earliest effective date and the 
appropriate effective date in this case is October 17, 2003, 
the date of receipt of the Veteran's petition to reopen his 
claim.

The Board has carefully reviewed the Veteran's VA claims 
folder but can find no indication of record that there was a 
pending application to reopen the claim of entitlement to 
service connection for a left testicular disability prior to 
October 17, 2003.  See Servello v. Derwinski, 3 Vet. App.  
196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The Veteran has not pointed to 
any communication to VA during the period following the 
denial in November 1979 and prior to the date of receipt of 
the reopened claim October 17, 2003, which could serve as an 
application to reopen the previously-denied claim. 

To the extent that the Veteran is arguing that he has had 
testicular complaints prior to October 17, 2003, the Board 
would point out that this amounts to an argument couched in 
equity.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the 
Board has decided this case based on the law and regulations.  
Specifically, the effective date of service connection is 
based on the date that the reopened claim therefore was 
received, not the date the disability first existed.  See 38 
C.F.R. § 3.400 (2009).

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  For reasons explained above, the effective 
date assigned in this case is dictated by the date of filing 
of the Veteran's claim to reopen received on October 17, 
2003.  

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than October 17, 
2003, for the grant of service connection for left testicular 
and cord pain.   The benefit sought on appeal is accordingly 
denied. 


ORDER

New and material evidence to reopen a claim for service 
connection for a back disability has been received, and to 
this extent the claim is granted.

New and material evidence to reopen a claim for service 
connection for a left knee disability has been received, and 
to this extent, the claim is granted.  

An effective date earlier than October 17, 2003 for the grant 
of service connection for left testicular and cord pain is 
denied. 


REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Initially, the Board notes that in a December 2009 VA email 
it is noted that the Veteran had a current application in to 
Social Security Administration for disability benefits.  The 
claims file does not reflect that efforts have been made to 
obtain SSA records.  It is not clear from the record whether 
any medical documentation associated with this award would be 
relevant to the claim at hand, but the Board cannot exclude 
that possibility.  Accordingly, efforts to obtain SSA records 
are required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the Veteran 
reports applying for or receiving SSA disability benefits, as 
such records may contain relevant evidence).  

In his March 2010 informal hearing presentation, the Veteran' 
representative stated that the Veteran's increased rating 
claims should be remanded to afford the Veteran an 
examination which reflects the current symptomatology since 
the most recent examination is over six years old (January 
2004).  The representative has also stated that the Veteran's 
service-connected disorders had worsened.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a Veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a Veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
Veteran's contention that the pertinent disability had 
increased in severity).  The Board observes that the Veteran 
last had a VA examination for compensation and pension 
purposes in 2004.  In view of such, the appellant will be 
provided an opportunity to report for current VA examinations 
to ascertain the current status of the service-connected 
disorders.  

The Veteran was treated in service for gastrointestinal 
complaints and has been currently diagnosed with 
diverticulitis.  He was examined in October 2006 and at that 
time the examiner opined that the Veteran's diverticulitis 
was not related to the Veteran's service.  No rationale was 
provided for the finding.  The Veteran's representative has 
requested that the claim be remanded to have the examiner 
provide rationale.  In this respect, the examination is 
inadequate.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, VA must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  A remand is therefore required to afford 
the Veteran an adequate VA examination.  

The Veteran states that he has a low back disorder and a left 
knee disorder related to his service.  He was treated in 
service for low back complaints and for left knee complaints, 
and has current diagnoses of arthritis of the left knee and 
arthritis of the lumbar spine rendered by a private examiner.  
That examiner has also indicated that the current disorders 
are related to his inservice activities.  (See, statements of 
November 2005 and September 2005).  The Veteran has not been 
examined by VA to determine the etiology of his lumbar spine 
disorder or his left knee disorder.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, in his 
March 2010 argument, the Veteran's representative has stated 
that the Veteran is entitled to a total disability rating 
based on unemployability.  Such claim has not been developed 
nor considered by the RO in the first instance.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:


1.  Arrange for all necessary 
development, including appropriate VCAA 
notice, forwarding a VA Form 21-8940 to 
obtain employment information, and any 
other development deemed necessary to 
adjudicate the claim for entitlement to a 
total disability rating based on 
individual unemployability.  

2.  Then take appropriate steps to 
contact the SSA and make as many attempts 
as necessary to obtain any records 
pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

3.  Thereafter, RO should attempt to 
return the Veteran's claims folder to the 
same examiner who provided the October 
2006 VA examination, so that the examiner 
may amend the examination report to 
provide a rationale for the opinion 
regarding service connection for 
diverticulitis.  If that examiner is no 
longer available, the Veteran should be 
scheduled for a new VA examination.  The 
October 2006 examiner (or a new examiner) 
must:

a) Provide an etiology opinion regarding 
the Veteran's diverticulitis.  
Specifically, whether it is at least as 
likely as not (i.e., a probability of at 
least 50 percent) that his diverticulitis 
is related to his military service.  

b) Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and explain why an opinion cannot be made 
without speculating.  

The claims folder must be made available 
to the examiner, who must state whether 
it was reviewed.

4.  Next, schedule the Veteran for a VA 
orthopedic examination to evaluate his 
service-connected right ring finger 
disorder and to determine the etiology of 
his low back and left knee disorders.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not that any currently 
diagnosed lumbar spine disorder and/or 
any currently diagnosed left knee 
disorder is related to service.  

As to the right ring finger disorder, the 
physician  should render specific 
findings as to  whether there is loss of 
extension of  right ring finger;  whether 
the Veteran cannot spread the  fingers 
(or reverse); and whether flexion  of the 
wrist is weakened.  If there is pain on 
motion, the physician should indicate the 
point at which pain begins; as well as 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
right hand during flare-ups ups of pain 
and/or weakness, and/or with repeated use 
of the right ring finger.  

The examiner should also indicate 
whether, considering functional loss due 
to pain and weakness, the disability of 
the right ring finger is comparable to 
ankylosis in, or amputation of, that 
finger.  The examiner should describe any 
limitation of motion of other digits 
and/or interference with overall function 
of the hand due to the right ring finger 
residuals.  The examiner should also 
comment on the employability of the 
Veteran.   

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusion) 
reached, in a printed (typewritten) 
report.  

5.  Schedule the Veteran for a VA 
examination to evaluate his service-
connected bilateral inguinal hernia 
repairs.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
describe the Veteran's inguinal hernias 
and any residuals thereof.  The examiner 
should determine whether the right or 
left hernia is (1) small, reducible or 
without true hernia protrusion; (2) 
postoperative recurrent, readily 
reducible and well supported by truss or 
belt; (3) small, postoperative recurrent, 
not well- supported by truss or not 
readily reducible; or (4) large 
postoperative, recurrent, nor well 
supported under ordinary conditions and 
not readily reducible when considered 
inoperable.  

The examiner should also describe the  
location of scars associated with hernia  
surgeries, and determine whether each 
identified scar (a) is superficial (not 
associated with underlying soft tissue 
damage) or deep (associated with 
underlying soft tissue damage; (b) causes 
limited motion; (c) the area, in square 
inches or centimeters, covered by the 
scar; (d) whether it is unstable  
(productive of frequent loss of covering  
of skin over the scar); (e) painful on  
examination; (f) and otherwise productive  
of limitation of function of the affected  
part.  If so, identify the limitation of 
function caused by the scar.  The 
examiner should comment on the 
employability of the Veteran.  All 
conclusions and opinions must be 
supported by complete rationale.  

6.  Schedule the Veteran for a VA 
neurological examination to evaluate his 
service-connected left testicular and 
cord pain.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner must indicate 
the degree of paralysis of the llio-
inguinal nerve in reference to mild, 
moderate, severe or complete.  The 
examiner should also comment on the 
employability of the Veteran.  

7.  After completion of the above, review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 


adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2009); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, the claim should be 
readjudicated.  As to the TDIU issue, he 
RO should take appropriate adjudicative 
action, and provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative, 
if any, should be furnished with a 
statement of the case and given time to 
respond thereto. The issue should be 
returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  
As to the remaining issues on appeal, if 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


